2014 IL App (4th) 130901                   FILED
                                                                               July 24, 2014
                                                                               Carla Bender
                                        NO. 4-13-0901                       th
                                                                           4 District Appellate
                                                                                 Court, IL
                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT

THE DIOCESE OF QUINCY and THE TRUSTEES OF                   )   Appeal from
FUNDS AND PROPERTY OF THE DIOCESE OF                        )   Circuit Court of
QUINCY,                                                     )   Adams County
              Plaintiffs-Appellees,                         )   No. 09MR31
              v.                                            )
THE EPISCOPAL CHURCH,                                       )
             Defendant-Appellant,                           )
             and                                            )
NATIONAL CITY BANK, n/k/a PNC BANK, a                       )
National Association,                                       )
            Defendant.                                      )
            and                                             )
THE EPISCOPAL CHURCH,                                       )
              Counterplaintiff-Appellant,                   )
              v.                                            )
EDWARD A. DEN BLAAUWEN, CHRIS                               )
POTTHOFF, LEAH DAY, LEE ROY GROFF, FRANK                    )
DUNAWAY, MARK L. GAMAGE, BRYCE                              )
DEXTER, MICHAEL S. BROOKS, LINDA                            )
TERLESKY, WARREN WILKINS, RONALD R.                         )
DAMEWOOD, JR., NELL GERMAN, OSCAR P.                        )
SEARA, ANDREW AINLEY, KATHI KING,                           )
RAMSEY EASTERLING, and ALBERTO MORALES,                     )
              Counterdefendants-Appellees,                  )
              and                                           )
THE DIOCESE OF QUINCY OF THE EPISCOPAL                      )
CHURCH,                                                     )
              Counterplaintiff in Intervention-Appellant,   )
              v.                                            )
EDWARD A. DEN BLAAUWEN, CHRIS                               )
POTTHOFF, LEAH DAY, LEE ROY GROFF, FRANK                    )
DUNAWAY, MARK L. GAMAGE, BRYCE
DEXTER, MICHAEL S. BROOKS, LINDA                            )
TERLESKY, WARREN WILKINS, RONALD R. )
DAMEWOOD, JR., NELL GERMAN, OSCAR P.)
SEARA, ANDREW AINLEY, KATHI KING,
                                    )
RAMSEY EASTERLING, and ALBERTO      )  Honorable,
MORALES,
                                    )  Thomas J. Ortbal,
          Counterdefendants-Appellees.
                                    )  Judge Presiding.
___________________________________________________________

              JUSTICE POPE delivered the judgment of the court, with opinion.
              Justices Harris and Holder White concurred in the judgment and opinion.

                                            OPINION

¶1            In November 2008, plaintiff, the Diocese of Quincy (Diocese), voted to end its

association with defendant-counterplaintiff, the Episcopal Church (Church), due to certain

theological disagreements. Thereafter, it realigned itself with another religious organization.

Upon learning of the Diocese's decision to disassociate, the Church contacted National City

Bank, n/k/a PNC Bank (National City), and informed it a disagreement had arisen over the

ownership of funds (amounting to several million dollars) deposited with National City by the

Diocese (testimony indicated as of December 31, 2012, National City was holding approximately

$3,579,778 for the Diocese). According to the Church, it had an "enforceable interest" to ensure

the funds were used for the mission of the Church and for counterplaintiff in intervention, the

Diocese of Quincy of the Episcopal Church (Episcopal Diocese), which was created by the

Church from the remaining loyal Episcopalians. In response, National City froze the funds

pending the resolution of this matter.

¶2            In March 2009, the Diocese filed a complaint for declaratory judgment, seeking a

determination it owned the funds. Thereafter, the Church and the Episcopal Diocese

(collectively, the Church) filed a counterclaim for declaratory relief. After an exhaustive bench



                                               -2-
trial, the trial court, applying neutral principles of law, found in favor of the Diocese and against

the Church.

¶3            The Church appeals, arguing the trial court erred (1) in failing to defer to the

Church's determination the Diocese had no power to withdraw from the Church, (2) in

concluding it had no authority to enforce the Church's determination as to the identity of the true

diocesan leaders, and (3) by failing to enforce commitments between the Church and the Diocese

regarding diocesan property. We affirm.

¶4                                        I. BACKGROUND

¶5            Because the parties are familiar with the voluminous amount of evidence presented

in this case (the record on appeal exceeds 15,000 pages), we recount only the evidence necessary

to resolve the issues raised on appeal.

¶6            The Church is an unincorporated association created in 1789 and headquartered in

New York. The Church's constitutions and canons are its governing documents. In 1877, the

Diocese was formed. In 1893, the Diocese formed an Illinois not-for-profit corporation called

"The Trustees of Funds and Property of the Diocese of Quincy" (Trustees). The Trustees hold,

manage, and distribute the Diocese's funds. The original corporate bylaws stated the

organizational purpose was "to receive, manage, and disburse all funds and property acquired by

it for use of the Diocese of Quincy of the Protestant Episcopal Church in the United States

according to the expressed intention of the donors or as directed by the Synod [(the diocesan

council)], in accordance with the Constitution and Canons of the Diocese."

¶7            In 1999, the "Discretionary Agency Agreement," which is the current contract

between the Trustees and National City, was executed. That agreement provided National City

would retain physical custody of the Trustees' investment securities. Pursuant to the agreement,
                                                -3-
the Trustees would approve investment policy and National City would carry it out. National

City would also manage the funds, collect interest, provide bookkeeping, and distribute funds

upon the Trustees' request. It is undisputed the Church is not a party to that agreement.

¶8            In 2005, the Diocese incorporated as an Illinois not-for-profit corporation called

"the Diocese of Quincy." Its stated purpose was "to carry out church and religious functions and

operations as a duly constituted diocese, a constituent member of the Anglican Communion and

the one Holy, Catholic and Apostolic Church." The articles of incorporation list the

corporation's directors, who were also members of the Diocese. It is undisputed no member of

the Church has served as a director of either the Diocese of Quincy or Trustees corporations.

¶9            Over the years a doctrinal controversy developed, which resulted in a schism

between the Diocese and the Church. In November 2008, the Diocese amended article II of its

constitution, annulling its accession to the Church's constitution and canons. The Diocese voted

to withdraw from the Church and enter into membership with the Anglican Church of the

Southern Cone.

¶ 10          On March 6, 2009, the Diocese filed its annual corporate report with the State of

Illinois. The report listed the directors of the corporation, who were also members of the

Diocese.

¶ 11          On April 2, 2009, the Trustees filed their annual report with the State. The report

listed members of the Diocese as the directors of that corporation. The report reflected an

amendment to article I, section 3, removing the description of the Diocese "of the Protestant

Episcopal Church of the United States" from the "Purposes" section of the bylaws. The report

also reflected a change in article III, section 2, regarding the qualifications of membership. The

amended language removed any requirement the Trustees be "communicants of the Protestant
                                               -4-
Episcopal Church in the United States." The amended section provided, in pertinent part, the

following: "Trustees need not be residents of Illinois, but shall be communicants in good

standing with their parish or mission church within the Diocese of Quincy."

¶ 12          On April 4, 2009, the Church declared void the Diocese's November 2008 decision

to disaffiliate. According to the Church, the November vote had no effect and did not serve to

remove the Diocese from the Church. The Church also denounced the Diocese's amendment of

article II of the diocesan constitution to eliminate the Diocese's accession to the Church's rules

and governance. The Church then passed its own resolution restoring the original article II

language. The Church also elected a new bishop of the Episcopal Diocese as well as other new

leaders.

¶ 13          Thereafter, the Church objected to the control of diocesan assets by the Diocese's

members. The Church took the position the new bishop and other newly elected leaders were the

true leaders of the diocese and thus should be considered the leaders of the diocesan

corporations, i.e., the Trustees and "the Diocese of Quincy" corporation.

¶ 14          In a January 9, 2009, letter to National City, the Church wrote the following:

                       "We represent the Protestant Episcopal Church of the United

              States of America, also known as the Episcopal Church, and its

              Presiding Bishop, the Most Rev. Katharine Jefferts Schori. The

              Diocese of Quincy, as well as all parishes, missions, foundations, and

              other institutions related to it, are subordinate entities to the

              Episcopal Church under the Constitution and Canons of the Church.

              The Episcopal Church has a lengthy enforceable interest in ensuring

              that all property of the Diocese, its parishes, missions, foundations,
                                                 -5-
              and other related institutions are held and used for the mission of the

              Church and Diocese.

                         We understand that you are the Custodian of the Diocese's

              Endowment Funds. This letter is to inform you that a disagreement

              has arisen over the proper ownership of these funds. A faction within

              the Diocese purports to have removed the Diocese from the

              Episcopal Church, and claims to own these funds. The Episcopal

              Church takes a contrary view, which is that the funds continue to be

              owned by the Diocese which remains a subordinate part of the

              Episcopal Church, and must be used solely for the mission of the

              Church and the subordinate Diocese. ***

                         The Episcopal Church shall therefore hold [National City] in

              your role as Custodian of the Diocese's Endowment Funds

              accountable for any dispositions made by you of such funds at the

              direction of any of the above listed persons or anyone else on their

              behalf."

¶ 15          In response, National City froze future distribution of funds pending resolution of

the matter.

¶ 16          On March 30, 2009, the Diocese filed a complaint for declaratory judgment,

requesting a declaration of rights regarding the funds held by National City.

¶ 17          On March 3, 2010, the Church and Episcopal Diocese filed an amended

counterclaim seeking declaratory and injunctive relief against the Diocese's directors and

trustees. The Church argued "the former Episcopalians who comprised the former leadership of
                                                -6-
the [Diocese] and now claim to have left the Church to join another denomination lost any right

to control Episcopal diocesan and parish property when they left the Church." According to the

counterclaim, the Diocese was a subordinate part of the Church, whose governance structure was

hierarchical in nature. As such, it argued the trial court should defer to and enforce the Church's

findings those individuals holding offices in the Diocese of Quincy and Trustees corporations

vacated their offices by leaving the Church. The Church elected new persons, whom it

considered the true leaders of the diocesan corporations, to fill those vacancies. Accordingly, the

Church asked the court to declare those individuals the directors of the corporations.

¶ 18          On March 9, 2010, the Church filed a motion for summary judgment, arguing

documentary evidence showed (1) the Diocese did not leave the Church because, by its rules, it

could not and (2) the individuals elected by the Church should be recognized by the court as the

true leaders of the diocese and diocesan corporations. On December 16, 2011, the trial court

denied the Church's motion.

¶ 19          During the three-week trial that followed, 11 witnesses testified. We will recount

only what is necessary to resolve the issues raised on appeal.

¶ 20          Dr. Robert Bruce Mullin testified for the Church as an expert regarding its structure

and history. Mullin opined the Church was hierarchical. When asked the basis for his opinion,

Mullin responded, "Because it is self-evident from evidence itself, you know, that all you have to

do is look at the structure of the Episcopal Church and history of the Episcopal Church and it is a

hierarchical church. No one is going to question the Episcopal Church is hierarchical before

2008." Mullin then testified in detail regarding the history of the Church.

¶ 21          However, on cross-examination, Mullin agreed his opinion the Church is

hierarchical is not expressed in the Church's constitution. He also agreed neither the Church's
                                               -7-
constitution nor its canons specifically reference a three-tiered form of governance. Mullin

further agreed the Church's constitution and canons do not prevent a diocese from withdrawing

from the Church. Mullin was unaware of any attempt under Illinois law to remove the members

of the Trustees from their offices. While Mullin testified the members of the Diocese forfeited

their offices by leaving the Church, he could not point to the "magic moment" when they did so.

He also agreed the Church cannot compel a diocese to contribute any money. Instead, the

Church suggests what should be contributed. Historically, the lack of support from the dioceses

has been a "frequent problem." Mullin also admitted the Church's constitution and canons do not

provide for the discipline of a diocese.

¶ 22          Dr. Jeremy Bonner, a specialist in Church history, testified for the Diocese.

According to Bonner's testimony, the Church is "an extremely decentralized association" of state

churches or dioceses. The Church's constitution lacks a supremacy clause and a mechanism to

enforce its canons or legislation against a diocese. According to Bonner, the most striking

characteristic of the Church is its lack of any supreme judiciary. During his testimony, the

following colloquy took place:

                       "Q. In your opinion, can a religious organization which

              lacks a constitutionally established executive and judicial function

              which has no language of supremacy in its constitution function as an

              hierarchical church?

                       A. I do not see how.

                       Q. How can [the Church] then enforce its canons against a

              member diocese?

                       A. It can't. It can express its displeasure and can exert
                                                -8-
              moral outrage and attempt to persuade its dioceses of the need to

              change, but recent disputes have shown the limitations of that

              strategy."

¶ 23          Bonner also testified he was unaware of any canon that purports to give the Church

authority to assert control over a diocese's property. He explained while the so-called "Dennis

Canon" (Title I.7.4) purports to declare a trust in parish property to restrict a parish's ability to

dispose of it, that canon does not apply to property owned by a diocese.

¶ 24          Mark Gamage, the deputy chief credit manager and credit manager for National

City for the past 30 years, testified for the Diocese. He had also served as trustee, treasurer, and

president of the Trustees since 1988. According to Gamage's testimony, the Trustees have

contracted with National City for the past 75 years. Gamage testified the Church had no

involvement with National City during that time. The Church was also never a party to any

contracts between National City and the Trustees. Gamage testified the "Discretionary Agency

Agreement" is the current contract between National City and the Trustees. It was executed in

1999.

¶ 25          According to Gamage, the Trustees have always operated independently of the

Church. The Church's permission was never sought nor required regarding, inter alia, the

election or removal of any trustees, officers, or finance committee members. In addition,

amendments to bylaws were made without permission from the Church because it was not

required. The Church also had no involvement in how the income from the funds was

distributed. Gamage testified the account statements were always sent to the Diocese and never

to the Church.


                                                  -9-
¶ 26           On cross-examination, Gamage testified the Church "may" have been involved in

raising money for 3 of the 38 funds. However, no further testimony was elicited regarding how

or how much of the money in those funds was generated by the Church. Gamage then reasserted

the Church was not involved in how the money in any of the 38 funds was invested or

distributed.

¶ 27           On September 9, 2013, the trial court issued its very detailed 21-page "Findings,

Opinion and Order." The court concluded the Church's authority over the Diocese could not be

constitutionally determined without an impermissible investigation into church polity. The court

reasoned the Diocese's subordinate status was "not clear or readily apparent." As a result, the

court found the deference and declaratory relief the Church sought could not be legally enforced.

¶ 28           Instead, the trial court applied a neutral-principles-of-law analysis and found the

Diocese "met its burden of proof, in its case in chief, that it has title and ownership of the

accounts and deed titled in the Trustees." According to the court, nothing within the four corners

of the Discretionary Agency Agreement suggested any interest by the Church in the funds held

by National City. The court stated the Church "is clearly not a party to the agreement and not

identified as a beneficiary of the agreement" and "no one from [the Church] had written authority

with respect to the account." The court noted unrebutted evidence established the Church was

never involved in any deposits, withdrawals, use, or administration of the account. The court

also found nothing to suggest an express or implied trust had been created in favor of the Church.

In sum, the court granted the Diocese's complaint for declaratory judgment and denied the

Church's counterclaim for declaratory relief.

¶ 29           On October 9, 2013, the trial court issued its "Final Order and Judgment," which

reiterated its findings.
                                                - 10 -
¶ 30          This timely appeal by defendant-counterplaintiff the Church and counterplaintiff in

intervention the Episcopal Diocese followed.

¶ 31                                      II. ANALYSIS

¶ 32          On appeal, the Church argues the trial court erred (1) in failing to defer to and

enforce the Church's determination the Diocese had no power to withdraw from the Church, (2)

in concluding it had no authority to enforce the Church's determination as to the identity of the

true diocesan leaders, and (3) by failing to enforce commitments between the Church and the

Diocese regarding diocesan property.

¶ 33                             A. Motion Taken With the Case

¶ 34          On January 23, 2014, the Church filed a motion to substitute party with this court.

In its motion, the Church requested "the Diocese of Chicago" be substituted for "the Diocese of

Quincy of the Episcopal Church" as appellant. According to the motion, the congregations of the

Episcopal Diocese had merged into the Diocese of Chicago and, as a result, the Episcopal

Diocese no longer exists. We ordered that motion taken with the case. For the following

reasons, we deny the Church's motion.

¶ 35          On October 9, 2013, the Church filed the same motion to substitute party with the

trial court. On October 10, 2013, the trial court denied that motion. The Church filed its notice

of appeal on October 15, 2013. While that notice of appeal referenced the court's October 10,

2013, order, it addressed only the court's denial of the Church's motion to stay enforcement of

judgment. Illinois Supreme Court Rule 303(b)(2) (eff. June 4, 2008) requires the notice of

appeal to "specify the judgment or part thereof or other orders appealed from and the relief

sought from the reviewing court." A notice of appeal confers jurisdiction on a court of review to

consider only the judgments specified in the notice of appeal. Burtell v. First Charter Service
                                               - 11 -
Corp., 76 Ill. 2d 427, 433, 394 N.E.2d 380, 382 (1979). The appellate court does not acquire

jurisdiction to review other judgments not specified in the notice of appeal. Neiman v. Economy

Preferred Insurance Co., 357 Ill. App. 3d 786, 790, 829 N.E.2d 907, 911 (2005). Here, no claim

of error as to the trial court's ruling on the motion to substitute party was included in the notice of

appeal. Filing that motion anew with this court is not a substitute for including its denial as a

claim of error in the notice of appeal. As such, this court is without jurisdiction to decide the

matter. See Long v. Soderquist, 126 Ill. App. 3d 1059, 1062, 467 N.E.2d 1153, 1155 (1984).

¶ 36                                   B. Standard of Review

¶ 37          The Church argues all issues should be decided using the de novo standard of

review because none of the testimony presented involved disputed facts. The Diocese, on the

other hand, advocates for a manifest-weight-of-the-evidence standard. We agree with the

Diocese.

¶ 38          The standard of review in a bench trial is whether the trial court's judgment is

against the manifest weight of the evidence. Chicago's Pizza, Inc. v. Chicago's Pizza Franchise

Ltd. USA, 384 Ill. App. 3d 849, 859, 893 N.E.2d 981, 991 (2008). "A reviewing court will not

substitute its judgment for that of the trial court in a bench trial unless the judgment is against the

manifest weight of the evidence." Chicago's Pizza, 384 Ill. App. 3d at 859, 893 N.E.2d at 991

(citing First Baptist Church v. Toll Highway Authority, 301 Ill. App. 3d 533, 542, 703 N.E.2d
978, 984 (1998)). " '[A] reviewing court should not overturn a trial court's findings merely

because it does not agree with the lower court or because it might have reached a different

conclusion had it been the trier of fact.' " Emigrant Mortgage Co. v. Chicago Financial Services,

Inc., 386 Ill. App. 3d 21, 26, 898 N.E.2d 1069, 1074 (2007) (quoting In re Application of the

County Treasurer, 131 Ill. 2d 541, 549, 546 N.E.2d 506, 510 (1989)). A judgment is against the
                                                - 12 -
manifest weight of the evidence only if the opposite conclusion is apparent or if it appears to be

arbitrary, unreasonable, or not based on the evidence. Green v. Papa, 2014 IL App (5th)
130029, ¶ 32, 4 N.E.3d 607.

¶ 39          Contrary to the Church's position, this is not a "documents only" case. In addition

to reviewing numerous exhibits, the trial court heard an extensive amount of conflicting

testimony and argument from the parties and made factual findings therefrom. Although

determining whether to apply a deference or neutral-principles approach may, on its face, appear

to be strictly a question of law, the court had to weigh the evidence presented in doing so. As the

trier of fact, the trial judge was in a superior position to judge the credibility of the witnesses and

determine the weight to be given to their testimony. Buckner v. Causey, 311 Ill. App. 3d 139,

144, 724 N.E.2d 95, 100 (1999). When contradictory testimony that could support conflicting

conclusions is given at a bench trial, an appellate court will not disturb the trial court's factual

findings based on that testimony unless a contrary finding is clearly apparent. Buckner, 311 Ill.

App. 3d at 144, 724 N.E.2d at 100.

¶ 40                            C. Deference and Neutral Principles

¶ 41           The first amendment to the United States Constitution provides "Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise thereof

***." U.S. Const., amend. I. That clause "severely circumscribes the role that civil courts may

play in resolving church property disputes" (Presbyterian Church in the United States v. Mary

Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 449 (1969)) and prohibits

courts from inquiring into ecclesiastical questions. Serbian Eastern Orthodox Diocese for the

United States of America & Canada v. Milivojevich, 426 U.S. 696, 713 (1976). The Illinois

Constitution contains a similar protection. See Ill. Const. 1970, art. I, § 3.
                                                 - 13 -
¶ 42          In Watson v. Jones, 80 U.S. 679, 727 (1871), the United States Supreme Court held

"whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been

decided by the highest of these church judicatories to which the matter has been carried, the legal

tribunals must accept such decisions as final, and as binding on them, in their application to the

case before them." This has become known as the deference approach. A court applying the

deference approach must defer to church hierarchy in the resolution of any ecclesiastical matter.

Watson, 80 U.S. at 727; Jones v. Wolf, 443 U.S. 595, 602 (1979) (first amendment requires civil

courts to defer to the resolution of issues of religious doctrine or polity by the highest court of a

hierarchical church organization).

¶ 43          Accordingly, Illinois courts have generally refused to adjudicate cases requiring

judicial interpretation of religious doctrine or church law where the governance structure is

clearly hierarchical and the local group is clearly subordinate to the larger organization. Stepek

v. Doe, 392 Ill. App. 3d 739, 754, 910 N.E.2d 655, 668 (2009); see, e.g., Williams v. Palmer, 177
Ill. App. 3d 799, 805, 532 N.E.2d 1061, 1065 (1988) (appointment of ministers is "undoubtedly

an ecclesiastical matter to which judicial deference is mandated"). However, where the question

to be decided is not ecclesiastical, deference to religious authority is not required and the court

may choose to employ another approach to resolve the dispute. Hines v. Turley, 246 Ill. App. 3d
405, 418, 615 N.E.2d 1251, 1259 (1993); St. Mark Coptic Orthodox Church v. Tanios, 213 Ill.

App. 3d 700, 713, 572 N.E.2d 283, 291 (1991). Although state courts are not bound to follow a

particular method of resolving these types of controversies, they are required to avoid

considering doctrinal matters in doing so. Jones, 443 U.S. at 602.

¶ 44          Illinois courts have adopted the neutral-principles approach, whereby a court may

objectively examine pertinent church characteristics, constitutions and bylaws, deeds, state
                                                - 14 -
statutes, and other evidence to resolve the matter as it would a secular dispute. Stepek, 392 Ill.

App. 3d at 755, 910 N.E.2d at 668 (citing Hines, 246 Ill. App. 3d at 418, 615 N.E.2d at 1259). In

Jones, the United States Supreme Court approved the neutral-principles methodology as a

constitutionally permissible way to resolve church property disputes. Jones, 443 U.S. at 604

(states are constitutionally entitled to adopt a neutral-principles-of-law analysis). As a result, a

court may decide whether disputed property belongs to the local church or general church by

reference to " 'objective, well-established concepts of trust and property law.' " Aglikin v.

Kovacheff, 163 Ill. App. 3d 426, 432, 516 N.E.2d 704, 708 (1987) (quoting Jones, 443 U.S. at

603).

¶ 45          This approach may be applied in resolving property disputes, even within a

hierarchical church organization, so long as the court need not decide a religious matter

involving church doctrine, polity, or practice. Clay v. Illinois District Council of the Assemblies

of God Church, 275 Ill. App. 3d 971, 976-77, 657 N.E.2d 688, 692 (1995); In re Marriage of

Goldman, 196 Ill. App. 3d 785, 793-95, 554 N.E.2d 1016, 1022-23 (1990) (courts must apply

neutral principles of secular law to avoid excessive entanglement with religious doctrine).

Simply put, if the analysis can be done in secular terms, the court should do so.

¶ 46          In this case, much, if not most, of the 15,000-page record on appeal deals with the

Church's structure, history, and polity. Citing this record, the Church argues we should

determine it is hierarchical, apply a deference approach, and defer to it in (1) affirming the

identity of the true diocesan leaders, (2) determining the Diocese had no power to withdraw from

the Church, and (3) enforcing commitments between the Church and the Diocese regarding the

disputed property. See St. Mark, 213 Ill. App. 3d at 713, 572 N.E.2d at 291 ("where hierarchical

religious organizations have established their own rules and regulations for internal discipline
                                                - 15 -
and government and have created tribunals for adjudicating disputes concerning the government

and direction of subordinate bodies, civil courts are required under the first and fourteenth

amendments to defer to decisions of such tribunals").

¶ 47          However, the deference approach is unavailable where the determination of a

church's hierarchical structure is not easily discernible. See Maryland & Virginia Eldership of

the Churches of God v. Church of God at Sharpsburg, Inc., 396 U.S. 367, 369-70 (1970)

(deference approach is permissible only where the governing church body can be determined

without extensive inquiry into religious policy). Here, the trial court declined to apply a

deference approach, concluding it could not "constitutionally determine the highest judicatory

authority or the locus of control regarding the property dispute to which it would be required to

defer." The court's conclusion is not against the manifest weight of the evidence.

¶ 48          A review of the evidence presented in this case, including testimony from Dr.

Mullin, the Church's own witness, does not clearly demonstrate the existence of a hierarchical

relationship between the Diocese and the Church. Indeed, the Church's authority is not readily

ascertainable without an impermissible investigation into matters of polity. Moreover, the

central matter underlying the parties' dispute is: "who owns the disputed property." Determining

whether the Diocese could leave the Church or identifying the leaders of the continuing diocese

is unnecessary for purposes of answering that question. Again, such determinations would

necessarily involve an extensive inquiry into church polity. With regard to the issue of the

disputed property, however, we agree with the trial court it can be resolved by applying neutral

principles of law.

¶ 49          As stated, courts applying a neutral-principles approach objectively examine, inter

alia, contracts, bylaws, deeds, and statutes. Stepek, 392 Ill. App. 3d at 755, 910 N.E.2d at 668.
                                               - 16 -
We understand the Church's argument to be its identification of the leaders of the continuing

faction of the Episcopal Diocese disposes of the property-ownership question. That argument is

predicated on the Church's determination the Diocese did not have a right to the property other

than to hold it in trust for the Church and the Episcopal Diocese. However, under the neutral-

principles-of-law approach, the Church's determination is not entitled to deference.

¶ 50          The property in question in this case consists of the funds in the National City

account and, although not emphasized by the Church on appeal, a deed to a piece of real property

referred to by the Diocese as the "Diocesan House." The deed has been included in the record on

appeal. It is undisputed the Church is not a party to the deed. Instead, the deed reflects title to

the property is held by the Trustees. The language of the deed does not provide for an express

trust in favor of the Church. The "Discretionary Agency Agreement," which is the contract

between the Trustees and National City, is also contained in the record on appeal. Like the deed,

it is undisputed the Church is not a party to that agreement. A review of the agreement does not

indicate otherwise. It is also undisputed the Church has never had any involvement with the

account, i.e., it never made any deposits or withdrawals, never authorized distributions, and

never exercised any type of control over the account at all. In fact, in its brief on appeal before

this court, the Church clearly states it "has never asserted that it owns those funds or any of the

Diocese's assets, but rather has consistently asserted that they belong in the hands of the

Episcopalians who are the proper leaders of the Diocese." This is no small concession.

¶ 51          The Church also fails to cite any relevant legal authority to support the removal and

substitution of the diocesan corporations' directors. Instead, it emphasizes the provisions of the

Religious Corporation Act (805 ILCS 110/0.01 to 51 (West 2012)), which imposes certain

requirements on the incorporating body with regard to trustee membership. See, e.g., 805 ILCS
                                                - 17 -
110/46d (West 2012) (a trustee may be removed from office for, inter alia, abandonment of the

denomination). However, it is undisputed the diocesan corporations were not organized under

the Religious Corporation Act. Thus, its requirements have no application here.

¶ 52          Moreover, Dr. Mullin, the Church's own witness, testified he knew of nothing to

prevent a diocese from incorporating. Indeed, the Church does not argue the Diocese could not

incorporate or was required to do so under the Religious Corporation Act. See 805 ILCS 110/35

(West 2012) (organizations formed for the purpose of religious worship may become

incorporated under the Religious Corporation Act). In fact, religious organizations in Illinois

may incorporate under either the Religious Corporation Act or the General Not For Profit

Corporation Act of 1986 (Not-for-Profit Act) (805 ILCS 105/103.05(a)(8) (West 2012)). While

the Not-for-Profit Act provides for the removal of corporate directors, the Church did not attempt

any such removal under that act. See 805 ILCS 105/108.35 (West 2012); People ex rel.

Muhammad v. Muhammad-Rahmah, 289 Ill. App. 3d 740, 742-43, 682 N.E.2d 336, 338 (1997).

(In fairness, it likely lacked any authority or standing with which to do so as it is not a member

of either the Trustees or Diocese of Quincy corporations.)

¶ 53          The trial court also found the evidence did not demonstrate the funds were held by

National City in trust for the Church. The neutral-principles approach can involve examination

of religious documents such as a church constitution for language of a trust in favor of the central

church. Jones, 443 U.S. at 604; Maryland & Virginia Eldership of the Churches of God, 396
U.S. at 368 (Brennan, J., concurring, joined by Douglas and Marshall, JJ.). Under a neutral-

principles analysis:

              "the outcome of a church property dispute is not foreordained. At

              any time before the dispute erupts, the parties can ensure, if they so
                                               - 18 -
              desire, that the faction loyal to the hierarchical church will retain the

              church property. They can modify the deeds or the corporate charter

              to include a right of reversion or trust in favor of the general church.

              Alternatively, the constitution of the general church can be made to

              recite an express trust in favor of the denominational church. The

              burden involved in taking such steps will be minimal. And the civil

              courts will be bound to give effect to the result indicated by the

              parties, provided it is embodied in some legally cognizable form."

              Jones, 443 U.S. at 606.

¶ 54          An examination of the evidence reveals nothing to demonstrate an express trust, an

implied trust, or any other interest vested in the Church. As stated, neither the deed nor the

Discretionary Agency Agreement provides for an express trust in favor of the Church. Further,

our review of the Diocese's constitution and canons does not suggest diocesan assets were ever

impliedly held in trust for the Church. After Jones, the Church adopted a trust canon (Title I.7.4,

referred to by the parties as the Dennis Canon). That canon provides parish property is held in

trust for the Diocese and Church and restricts a parish's ability to dispose of its property.

However, it appears undisputed the Church's canons do not contain similar language with respect

to diocesan property being held in favor of the Church. In addition, Bonner testified the Dennis

Canon does not apply to property owned by a diocese. Our review of the record reveals nothing

to suggest the opposite conclusion. Accordingly, the trial court's findings in this regard are not

against the manifest weight of the evidence.

¶ 55          In sum, the evidence presented demonstrates title to the funds and real property lies

with the Diocese. Following our review of the record, we cannot say the trial court's findings
                                                - 19 -
were arbitrary, unreasonable, or not otherwise based on the evidence. Nor can we say the

opposite conclusion is clearly apparent in this case. As a result, the court did not err in finding in

favor of the Diocese. We commend the trial court for its detailed order, which we found quite

helpful in reviewing this matter.

¶ 56                                  III. CONCLUSION

¶ 57          For the reasons stated, we affirm the trial court's judgment and deny the Church's

motion to substitute party.

¶ 58          Affirmed; motion denied.




                                                - 20 -